Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00310-CV

                                SHOPOFF ADVISORS, L.P.,
                                      Appellant

                                               v.

  ATRIUM CIRCLE, GP; Atrium Winn, LLC; Atrium Kavoian, LLC; Copperfield Square;
  Copperfield Winn, LLC; Copperfield Kavoian, LLC; Imperial Airport; Imperial Winn, LLC;
   Imperial Kavoian, LLC; Crystal Springs Partners, LLC; Commerce Office Park – One LP;
                                 and Universal Square, LP;
                                         Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-00676
                         Honorable Karen H. Pozza, Judge Presiding

    BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s memorandum opinion of this date, the trial court’s order is
AFFIRMED.

       It is ORDERED that Appellees Atrium Circle, GP; Atrium Winn, LLC; Atrium Kavoian,
LLC; Copperfield Square; Copperfield Winn, LLC; Copperfield Kavoian, LLC; Imperial Airport;
Imperial Winn, LLC; Imperial Kavoian, LLC; Crystal Springs Partners, LLC; Commerce Office
Park – One LP; and Universal Square, LP recover their costs of appeal from Appellant Shopoff
Advisors, L.P.

       SIGNED June 30, 2021.


                                                _____________________________
                                                Irene Rios, Justice